Citation Nr: 1639083	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-05 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right rotator cuff tear. 

3.  Entitlement to service connection for schizoid personality disorder, cluster B personality, paranoid, and personality disorder.

4.  Entitlement to an evaluation in excess of 20 percent for status post left hydrocelectomy with scar and urinary frequency. 


REPRESENTATION

Appellant represented by:	Mr. Stephen M. Vaughn, Agent




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1974 to September 1977. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in San Diego, California (RO).  In that rating decision, the RO awarded service connection for status post left hydrocelectomy with scar and assigned a noncompensable evaluation, effective from October 21, 2009, and the RO denied the claims for service connection for bilateral hearing loss, right rotator cuff tear, and psychiatric disorder.  The Veteran appealed the initial assigned evaluation and the denial of his service connection claims. 

By the way of a February 2012 rating decision, the RO increased the assigned evaluation to 10 percent for status post left hydrocelectomy with scar and included symptoms of urinary frequency, effective from April 19, 2011.  In a June 2014 rating decision, the RO determined that the 20 percent evaluation for status post left hydrocelectomy with scar and urinary frequent was warranted from the original date of claim, October 21, 2009.  

The issue of entitlement to increased evaluation for status post left hydrocelectomy addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a July 2014 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for bilateral hearing loss. 

2.  In a July 2014 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for a right rotator cuff tear.

3.  In a July 2014 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for schizoid personality disorder, cluster B personality, paranoid, and personality disorder.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c)(2015).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for right rotator cuff tear.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c)(2015).

3.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for schizoid personality disorder, cluster B personality, paranoid, and personality disorder.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c)(2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b). 

The Veteran perfected his appeal as to the denial of the claims for entitlement to service connection for bilateral hearing loss, right rotator cuff tear, and psychiatric disorder.  Significantly, in a correspondence received by VA in July 2014, the Veteran specifically stated that he wished to withdraw his appeal as to the service connection claims. 

As is required by 38 C.F.R. § 20.204 (b), the Veteran's request to withdraw these issues were made in writing by the Veteran.  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawals of these issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for a right rotator cuff tear is dismissed. 

Entitlement to service connection for schizoid personality disorder, cluster B personality, paranoid, and personality disorder is dismissed. 



REMAND

The Veteran seeks a higher evaluation for his disability due to status post left hydrocelectomy with scar and urinary frequency.  The Veteran's disability is currently rated as 20 percent disabling.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of his claim. 

The Veteran's disability due to status post left hydrocelectomy with scar and urinary frequency was last evaluated by VA in April 2011.  Since then, the Veteran has asserted that his disability has worsened and it is now manifested by urinary leakage and increased urinary frequency.  See May 2015 statement in support of the case.  In addition, the record contains additional VA treatment records that suggest that the severity of the Veteran's disability may have increased.  Given the Veteran's lay statements and medical records, as well the length of time since he was last evaluated by VA, the Board finds that a new VA examination is needed to determine the current severity of the Veteran's disability due to status post left hydrocelectomy with scar and urinary frequency.

A remand will also afford the opportunity for initial consideration of the additional VA treatment records associated with the claims folder since the June 2014 supplemental statement of the case (SSOC). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his residuals of status post left hydrocelectomy, such as his scar, urinary frequency, and nocturia.  The claims file must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The rationale for all opinions expressed must be provided. 

2. Thereafter, the RO/AMC must re adjudicate the increased rating claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC must furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Then, the RO/AMC must return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


